Citation Nr: 1620245	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  05-40 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an increased rating for achalasia with gastroesophageal reflux disorder/hiatal hernia and dysphagia (hereinafter "digestive disability").

2.  Entitlement to special monthly compensation (SMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Regional Office (RO) in Cleveland, Ohio.  Since that time, the Veteran's file has been transferred to the RO in Los Angeles, California.

The Board notes there appears to be a discrepancy in the rating of the achalasia.  Specifically, a December 2009 rating decision granted an increased evaluation to 50 percent, effective June 29, 2009.  However, there is no notification letter in the file and a note in the file from July 2011 indicates the Veteran questioned why he was still being paid at the 30 percent rate.  A Supplemental Statement of the Case just a couple days later in December 2009 lists the issue as entitlement to an evaluation in excess of 30 percent for achalasia.  Subsequent rating decisions and SSOCs also reflect the achalasia is rated as 30 percent disabling.  It is unclear whether the Veteran was ever paid at the 50 percent rate.  The Board's decision below should fix any prior discrepancies in the prior rating assigned.  

The Board previously considered this appeal in August 2012, and remanded this issue in order to schedule the Veteran for a travel board hearing.  That development was completed, and the case returned to the Board for further appellate review.





FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's esophageal stricture has been manifested primarily by the permitted passage of only liquids with marked impairment of general health.  

2.  The Veteran is service connected for PTSD, rated as 70 percent disabling, from March 23, 2005; achalasia with GERD rated as 80 percent disabling, from January 30, 2004; hearing loss rated as 30 percent disabling from May 10, 2010; tinnitus rated as 10 percent disabling from May 10, 2010; and erectile dysfunction rated as noncompensable from May 5, 2010.  The total combined rating is 90 percent but he also is in receipt of TDIU beginning March 23, 2005.  

3.  The Veteran's service-connected PTSD alone warrants a TDIU rating from March 23, 2005, and he has additional disabilities independent of PTSD ratable at 60 percent or more.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 80 percent, but no higher, for esophageal stricture are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.112, 4.114, Diagnostic Code 7204 (2015).

2.  The criteria for special monthly compensation based on one service-connected disability rated as total and additional service-connected disabilities independently ratable at 60 percent or more (housebound rate) have been met. 38 U.S.C.A. § 1114(s), 5107, 5121; 38 C.F.R. § 3.350 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board acknowledges the Veteran's service to his country and is sympathetic to his medical conditions; however, the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995).

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the current appeal.

Rating for Digestive Disability

The Veteran contends that a higher rating is warranted for his service-connected digestive disability.  See 38 C.F.R. § 4.114, Diagnostic Code (DC) 7204 (2015).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's disability is rated under 38 C.F.R. § 4.114, DC 7204.  This Diagnostic Code provides that if esophagus spasms are not amenable to dilation, it is to be rated according to the degree of obstruction (stricture) under DC 7203.  Strictures of the esophagus are provided a 30 percent rating where symptoms are moderate.  A 50 percent rating is for assignment for severe symptoms permitting liquids only.  A rating of 80 percent is for assignment where the condition permits passage of liquids only, with marked impairment of general health.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  

Descriptive words such as "moderate," "severe" and "marked" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

After a full review of the record, and as discussed below, the Board concludes that an 80 percent rating for a digestive disability is warranted throughout the period on appeal.  

By way of history, the RO granted service connection for achalasia in a December 1969 rating decision.  The condition was noncompensable at that time.  The Veteran filed for an increased rating in 2004 and in a September 2004 rating decision of the RO in Cleveland, Ohio, in pertinent part, denied an increased compensable evaluation for achalasia.  The Veteran filed a notice of disagreement dated in March 2005 and the RO issued a statement of the case dated in October 2005 that increased the evaluation of the service-connected achalasia to 30 percent disabling effective January 30, 2004.  The Veteran filed a substantive appeal in December 2005.

In April 2005, the Veteran filed a claim for additional gastrointestinal disorders, to include gastroesophageal reflux disorder, and various gastric and esophageal disorders.  In September 2011, the RO granted service connection for gastroesophageal reflux disorder/hiatal hernia with dysphagia, evaluated as noncompensable, effective May 10, 2010.  This grant was then combined with the Veteran's service-connected achalasia.  See 38 C.F.R. § 4.114 Note (explaining that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  Rather, a single evaluation will be assigned under the Diagnostic Code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation)  The RO then issued a supplemental statement of the case dated in September 2011 that continued the 30 percent evaluation for achalasia (as the predominant disability) with gastroesophageal reflux disorder/hiatal hernia and dysphagia.

VA treatment records from December 2004 report that the Veteran's dysphagia "has progressively gotten worse over the last two days, and now has dysphagia to liquids.  He [is required] to regurgitate his food, because of esophageal pain, from food getting stuck."  These records also note that a stricture was found in the lower esophagus and was dilated.

The Veteran received a VA examination in March 2005.  He endorsed difficulty swallowing liquids or solids with an excess swallowing of air resulting in excess flatulence.  The examiner noted that the Veteran's disability "affects general body health by fatigue and depression.  The condition does not affect body weight.  He has had difficulty with swallowing both solids and liquids for 35 years.  He has received esophagus dilation treatment as often as 1 time per month."  The "functional impairment" was noted to be fatigue and sleep loss.  The examiner concluded that there is no change in the diagnosis for achalasia.  He also reported that this disability does not cause significant anemia or malnutrition.

In an April 2005 statement, the Veteran reported that he experienced discomfort and pain "about four or five times a week" when swallowing.  He explained that his results in regurgitation of approximately "8 to 16 ounces of food-liquid on each occurrence."  He also stated that his entire body becomes "tense" from this regurgitation and causes pain in his "hands, chest, stomach, thighs, lower back, and middle back."  See VA 21-4138 Statement In Support of Claim, received April 13, 2005.  He additionally reported that his "inability to eat with friends and family is frustrating," as well as his "inability to be in an intimate (married) relationship due to constant symptoms."  The Veteran described feelings of "loneliness and isolation due to [his] not being able to eat, sleep, and be close physically to others," which also affect his ability to work and creates "constant and severe financial strains..."  Id.  

On VA examination in June 2009, the Veteran endorsed difficulty swallowing solids and liquids at least 4 times a month for the past 41 years.  He also lost 8 pounds of body-weight in the past six months.  The examiner noted that the "functional impairment resulting from his condition is he has no energy and he lacks interest in activities that once gave him pleasure.  He hyperventilates and has palpitations.  He cannot think right and he has problems concentrating and following instructions."  The examiner also reported that the Veteran "has diet restriction that he can only tolerate liquids and vegetables.  He is not able to be in an intimate married relationship."  The Veteran reported that "when he was working from 1980 to 2007 he was fearful of drowning in his own vomit with overflow of food into the esophagus with the stomach content coming up while he slept at night as evidenced by wet spots on his pillow."  In addition, the examiner noted that "In social settings he does not like to talk at all because of halitosis.  He stays away from all social activities and he fears intimacy."  Of particular note, the examiner documented that "In December 2004 food was stuck down [the Veteran's] throat and it would not go down, even after the dilatation and it had to be removed by a rod basket."  Furthermore, "He has been losing weight.  He has insomnia and he sweats a lot and easily feels nervous and he tends to talk fast and stutter."  The examiner continued the diagnosis of esophageal stricture with achalasia, and noted that the Veteran's esophagus has not caused significant anemia or malnutrition.  However, the examiner did note that the Veteran's achalasia causes a functional impairment due to the narrowing of the distal esophageal lumen caused by the stricture, which allows only liquid or soft food like vegetables.  Lastly, the examiner commented, "Regarding the effect of the Veteran's condition on his usual occupation and daily activities, he has difficulty sleeping and he tends to isolate himself because of his halitosis."

A VA treatment note in April 2010 reported that the Veteran had persistent dysphagia in the setting of achalasia.  The physician noted that there was a stricture that had undergone various dilations, most recently in 2004 when it was dilated to 18mm.  The physician reported that achalasia strictures were usually subject to much larger balloon dilations and do not get better with a small balloon.  The Veteran had some improvement after the 18 mm dilation but now still had regurgitation and reflux symptoms despite PPI therapy and they needed to investigate.  The physician suggested a barium swallow to look for a bird's beak appearance suggestive of achalasia to evaluate the general motility of the esophagus.  

Private treatment records from August 2010 report that the Veteran has "persistent narrowing of the distal esophagus just above the gastroesophageal junction and there is reflux.  This may represent an inflammatory stricture of the esophagus.  There does not appear to be mass effect or mucosal abnormality."

The Veteran received another VA examination in August 2010.  He endorsed fatigue, lethargy, difficulty swallowing liquids, regurgitation, heartburn, epigastric pain, reflux, as well as symptoms of dry mouth, coughing, strictures, and dysphagia occurring about twice a week.  Examination findings noted abdominal tenderness to palpation in the epigastric area, but no hepatomegaly or distension of superficial veins.  Laboratory results showed mild anemia.  After physical examination and review of the Veteran's records, the examiner continued the diagnosis for achalasia and esophageal stricture.  However, she noted that his esophagus condition causes anemia because of the slight decreases in hemoglobin and hematocrit, but there were no findings of malnutrition.  She also diagnosed GERD/hiatal hernia with dysphagia due to his difficulty with swallowing both solids and liquids.  She indicated that despite medication and dilatations, the Veteran remained symptomatic.  

Private treatment records from July 2014 note that the Veteran endorsed a "constant sensation of there being something in his esophagus.  He has dysphagia symptoms about three times per week.  He also states that he is awakened from sleep with sensation of food/liquid coming up and choking/sensation."

VA treatment records from July 2014 note the Veteran's "most recent episode of dysphagia was today at noon when he tried to have some oatmeal, and ended up regurgitating the food.  There is no dysphagia with liquids."  In January 2015, the Veteran described "difficulty swallowing solids, occasionally requiring multiple swallows of air or water in order to clear his esophagus.  He also describes intermittent regurgitation."  In May 2015, the treating physician noted, "Overall, there was no food retention in the esophagus, and there was an area of narrowing and possible fibrotic stricture, or a possible combination of fibrotic stricture and achalasia."

The Veteran testified before the undersigned in July 2015.  He endorsed only being able to swallow liquids and soft foods.  He also said he has been losing weight because he has not been able to eat solid foods.  He also expressed the severe effects that his digestive disability has had on his general health and well-being.

On VA examination in August 2015, the Veteran endorsed a history of chronic dysphagia and esophageal manometry consistent with achalasia.  The examiner reported that the Veteran had dysphagia and regurgitation symptoms that recurred more than 4 times in the past year.  He also had moderate esophageal stricture with daily dysphagia symptoms.

The Board has considered the Veteran's statements of record that a higher disability rating is warranted for his digestive disability.  The Veteran is competent to report symptomatology relating to his digestive disability because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is in equipoise with the aforementioned examiners' findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the Veteran and the VA examiners during the current appeal and provided relevant medical findings in conjunction with the examinations.  In this regard, the Veteran's statements and the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  

Accordingly, the Board finds that the Veteran meets the DC 7204 criteria for an 80 percent rating because he his condition permits passage of liquids only, with marked impairment of general health.  His symptoms have been persistent despite treatment with dilatation and medication.  Additionally, he frequently is noted to have the passage of liquids only and has also been found at times to have had weight loss and anemia as a result of the condition.  Furthermore, the evidence show that he has developed GERD/hiatal hernia and dysphagia as a result of his service-connected achalasia, which have also been shown to greatly affect his general health.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  However, the Veteran is in receipt of the highest rating under DC 7203 and there are no separate Diagnostic Codes that can be used to rate this disability due to the restrictions imposed by 38 C.F.R. § 4.114. 

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected digestive disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's service-connected digestive disability above, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of stricture of the esophagus and whether the condition permits liquids only; thus, the demonstrated manifestations specifically associated with his service-connected digestive disability - namely passage of liquids only and marked impairment of general health - are contemplated by the provisions of the rating schedule.  As the Veteran's disability picture for the entire appeal period is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  Additionally, he has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's digestive disability, and referral for consideration of an extra-schedular evaluation is not warranted.

Based on the foregoing, the Board concludes that the Veteran's digestive disability has been no more than 80 percent disabling for the period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

SMC

A veteran is presumed to be seeking the maximum benefit allowed by law or regulation, and such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has a duty to fully and sympathetically develop a veteran's claim to its optimum, which includes determining all potential claims raised by the evidence and applying all relevant laws and regulations.  Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  Relevant to this appeal, a claim for increased disability compensation may include the "inferred issue" of entitlement to SMC even where the veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  VA has recently expressly adopted the Akles rule for all complete claims, stating "VA will adjudicate as part of [a] claim entitlement to any ancillary benefits that arise as a result of the adjudication decision (e.g., . . . entitlement to [SMC] under 38 C.F.R. § 3.350...)."  38 C.F.R. § 3.155(d)(2) (2015) (applicable to claims filed on and after March 24, 2015).  

In this case, the record reflects the Veteran is in receipt of service connection for PTSD, rated as 70 percent disabling, achalasia with GERD/hiatal hernia and dysphagia, rated as 80 percent disabling, hearing loss, rated as 30 percent disabling and tinnitus, rated as 10 percent disabling, and erectile dysfunction, rated as noncompensable.  He was also granted TDIU in a September 2011 rating decision and was granted SMC for loss of use of a creative organ.  An April 2013 rating decision clarified that the effective date for the increased 70 percent evaluation for PTSD and grant of TDIU was March 23, 2005.  

In Bradley v. Peake, 22 Vet. App. 280, 294 (2008), the Court determined that a separate TDIU rating predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability or disabilities separately rated at 60 percent or more could warrant special monthly compensation under 38 U.S.C.A. § 1114(s).

In Bradley, the Veteran had been in receipt of TDIU until the time at which he was awarded a 100 percent combined schedular rating. See, Bradley, 22 Vet. App. at 293.  The Court determined, however, that "the Secretary should have assessed whether [the Veteran's] TDIU rating was warranted based on his PTSD alone before substituting a combined total rating for his TDIU rating." Id. at 294.  The Court reasoned that "a TDIU rating for PTSD alone would entitle [the Veteran] to SMC  benefits as an additional benefit not otherwise provided to persons with a 100 [percent] combined rating." Id.  Accordingly, under Bradley, VA should potentially consider whether TDIU is warranted for a particular service-connected disability even when a schedular 100-percent rating is already in effect for other service-connected disabilities in order to determine the veteran's eligibility for SMC under section 1114(s). Id.

A TDIU rating based upon multiple disabilities does not meet the requirement of a single disability requirement of 38 U.S.C.A. § 1114(s). See Buie v. Shinseki, 24 Vet. App. 242 (2010).

In this case, reviewing the September 2011 rating decision that granted TDIU reflects that the benefit was granted based upon the PTSD.  Specifically, this rating decision cited an April 2006 letter from the Vet Center that indicated that because of [the Veteran's] symptoms of [PTSD], [the Veteran] is unable to work more than 8 hours a week."  That note further indicated the Veteran was homeless and living in group housing.  The April 2013 rating decision that changed the effective date supports that the TDIU is based solely on PTSD as this indicated that the prior decision granted an effective date in April 2005, but review of the record revealed the RO received a claim in March 23, 2005 that described his mental condition and its effect on employment.  Accordingly, the RO found clear and unmistakable error and changed the effective date of both the increase for PTSD and the grant of TDIU to March 23, 2005.  

In light of the above, the Board finds the PTSD alone supports the TDIU.  As such, the Veteran had a single disability (vision) rated at 100 percent (TDIU) with additional disabilities rated at 60 percent or more (achalasia with GERD/hiatal hernia and dysphagia at 80 percent) involving different anatomical segments or bodily systems, effective March 23, 2005. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); see Bradley v. Peake, 22 Vet. App. 280 (2008).  The grant of TDIU based on a single disability can satisfy the "single disability rated at 100 percent" requirement under the SMC  rate for "total plus 60 percent" or the "housebound" rate of SMC.  A veteran is entitled to SMC when the veteran has "a service-connected disability rated as total" and a separate disability or disabilities rated at 60% or higher. 38 U.S.C. § 1114(s). Therefore, with the grant of TDIU based on PTSD alone, the Veteran is entitled to SMC at the "housebound" rate under 38 U.S.C.A. § 1114(s).  

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The Board is granting, in full, the benefit sought on appeal and thus VA has no further duty to notify or assist.



ORDER

A rating of 80 percent, and no higher, for achalasia with gastroesophageal reflux disorder/hiatal hernia and dysphagia is granted.

Entitlement to SMC, at the "housebound" rate, is granted from March 23, 2005, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


